Q4 FY12 Shareholder Conference Call July 16, 2012 © 2012. All rights reserved. © 2012. All rights reserved. 2 Safe Harbor Statement Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995:Any statements set forth in this presentation that are not historical facts are forward-looking statements that involve risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements, which may include, but are not limited to, such factors as unanticipated changes in product demand, increased competition, downturns in the economy, failure to comply with specific regulations pertaining to government projects, fluctuation of revenue due to the nature of project lifecycles, and other information detailed from time to time in the Company filings and future filings with the United States Securities and Exchange Commission. The forward-looking statements contained in this presentation are made only of this date, and the Company is under no obligation to revise or update these forward- looking statements. Agenda © 2012. All rights reserved. 3 •Q4 Overview •Q4 and FY 2012 Financial Detail •Ranor Challenges and Responses •Product Diversification •FY13 Outlook Q4 Income Statement Consolidated Income Statement ($ in Millions except Shares & EPS) Q4 2012 Q4 2011 FY 2012 FY 2011 Revenues Gross Margin 0.03% 26.7% 15.3% 30.7% Operating Income (loss) Net Income (loss) EPS - Diluted 4 © 2012. All rights reserved. 4 •Legacy pricing and operational issues at Ranor with prototypes or first-article products contributed to lower top line revenue and bottom-line loss •China ramp progressing; particularly in the Sapphire market sector Revenue Distribution © 2012. All rights reserved. 5 Solar Production from Q2 recognized in Q3 •Solar equipment revenues decreased from ~50% to 20% of total business •WCMC division revenue was $4.6-million from Solar Customer(s) from 9-months of volume production in fiscal •Ranor division missed its internal revenue plan by ~$5- million •For FY2013; growth will be in Medical, Defense, Nuclear and Sapphire •Medical and Sapphire expected to be the largest year-on-year growth sectors (% basis) Q4 Income Statement Consolidated Income Statement ($ in Millions except Shares & EPS) Q4 2012 Q4 2011 FY 2012 FY 2011 Revenues Gross Profit Gross Margin 0.03% 26.7% 15.3% 30.7% Operating Expenses Operating (Loss) Income Operating Margin (45.9%) 5.0% (10.2%) 14.7% Net (Loss) Income Net Margin (21.3%) 2.5% (6.0%) 8.3% Weighted Average Shares - Basic EPS - Diluted 6 © 2012. All rights reserved. 6 Balance Sheet Highlights © 2010. All rights reserved. 7 ($ in Millions) March 31, 2012 March 31, 2011 Cash Current Assets Total Assets Current Liabilities Total Liabilities Total Stockholders’ Equity Long-Term Debt March 31, 2012 Term Note Series A & B Bonds Capex Debt/Capital Lease Total Long-Term Debt Ranor Challenges and Transition Moving the Ranordivision fromdominant single customer and repetitious “production environment” of the previous 5+ years to larger-scale prototypes which will evolve to volume products in Medical, Nuclear and Defense sectors Bob Francis was hired to lead Ranor through the challenges and has established a new senior management team to support the transition © 2012. All rights reserved. 8 Cultural improvements: empowerment, teamwork, accountability for all management levels Improve and enhance ERP systems, reporting functionalities and information gathering capabilities Maintain and enhance quality and on-time shipments: Delight our customers Product Solution Strategy © 2012. All rights reserved. 9 •Historically the Company produced piece-part (highly competitive/less value-add to customers) vs. product solutions (less competitive/more value-add to customers) •Product Solution involves supplying the manufacturing engineering, large-parts, small parts (mechanical and electrical) in a complete/tested solution •Example: solar furnace “piece-part” vs. sapphire furnace “product solution” Electro/Mechanical Actuation Cylinder Assembled and Tested Assembly Small Value-add Parts (Completed Assembly) Support and Install Frame (Completed Assembly) Sapphire Furnace “Product Solution” Solar Furnace “Piece Part” Strategic Production Solutions for Profitable Growth © 2012. All rights reserved. 10 NRC approved Nuclear Isotope and Fissile (pending) Transport Casks S250 Proton Beam Cancer Treatment (510k clearance) Carbon Black Furnaces GDEB/BAE: Multiple Confidential Virginia Class Product Assemblies Sapphire Furnaces FY2013 Customer and Sector Pipeline © 2012. All rights reserved. 11 Alternative Energy: Sapphire Pipeline: $6 - $12M Solar Pipeline: $5 - $8M Nuclear: $7 - $12M Defense and Aerospace: $10 - $14M Medical: $8 - $10M Commercial Industrial: $3 - $6M Current Backlog (July 13th) $28.9-million Served Markets: “Achieving Balance” in FY2013 12 © 2012. All rights reserved. FY2012: Single Product Dependence and Risk FY2013 Outlook: Balance with Multiple Volume Products www.TechPrecision.com www.ranor.com www.wcmcsolutions.com
